
	
		II
		110th CONGRESS
		1st Session
		S. 648
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 15, 2007
			Mr. Chambliss introduced
			 the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to
		  reduce the eligibility age for receipt of non-regular military service retired
		  pay for members of the Ready Reserve in active federal status or on active duty
		  for significant periods.
	
	
		1.Short titleThis Act may be cited as the
			 National Guard and Reserve Retirement
			 Modernization Act.
		2.Commencement of receipt of Non-Regular
			 service retired pay by members of the Ready Reserve on active Federal status or
			 active duty for significant periods
			(a)Reduced Eligibility AgeSection 12731 of title 10, United States
			 Code, is amended—
				(1)in subsection (a), by striking paragraph
			 (1) and inserting the following:
					
						(1)has attained the eligibility age applicable
				under subsection (f) to that person;
						;
				and
				(2)by adding at the end the following new
			 subsection:
					
						(f)(1)Subject to paragraph (2), the eligibility
				age for purposes of subsection (a)(1) is 60 years of age.
							(2)(A)In the case of a person who as a member of
				the Ready Reserve serves on active duty or performs active service described in
				subparagraph (B) after September 11, 2001, the eligibility age for purposes of
				subsection (a)(1) shall be reduced below 60 years of age by three months for
				each aggregate of 90 days on which such person so performs in any fiscal year
				after such date, subject to subparagraph (C). A day of duty may be included in
				only one aggregate of 90 days for purposes of this subparagraph.
								(B)(i)Service on active duty described in this
				subparagraph is service on active duty pursuant to a call or order to active
				duty under a provision of law referred to in section 101(a)(13)(B) or under
				section 12301(d) of this title. Such service does not include service on active
				duty pursuant to a call or order to active duty under section 12310 of this
				title.
									(ii)Active service described in this
				subparagraph is also service under a call to active service authorized by the
				President or the Secretary of Defense under section 502(f) of title 32 for
				purposes of responding to a national emergency declared by the President or
				supported by Federal funds.
									(C)The eligibility age for purposes of
				subsection (a)(1) may not be reduced below 50 years of age for any person under
				subparagraph
				(A).
								.
				(b)Continuation of Age 60 as Minimum Age for
			 Eligibility of Non-Regular Service Retirees For Health CareSection 1074(b) of such title is
			 amended—
				(1)by inserting (1) after
			 (b); and
				(2)by adding at the end the following new
			 paragraph:
					
						(2)Paragraph (1) does not apply to a member or
				former member entitled to retired pay for non-regular service under chapter
				1223 of this title who is under 60 years of
				age.
						.
				(c)Administration of Related Provisions of Law
			 or PolicyWith respect to any
			 provision of law, or of any policy, regulation, or directive of the executive
			 branch that refers to a member or former member of the uniformed services as
			 being eligible for, or entitled to, retired pay under chapter 1223 of title 10,
			 United States Code, but for the fact that the member or former member is under
			 60 years of age, such provision shall be carried out with respect to that
			 member or former member by substituting for the reference to being 60 years of
			 age a reference to having attained the eligibility age applicable under
			 subsection (f) of section 12731 of title 10, United States Code (as added by
			 subsection (a)), to such member or former member for qualification for such
			 retired pay under subsection (a) of such section.
			(d)Effective Date and
			 ApplicabilityThe amendment
			 made by subsection (a) shall take effect as of September 11, 2001, and shall
			 apply with respect to applications for retired pay that are submitted under
			 section 12731(a) of title 10, United States Code, on or after the date of the
			 enactment of this Act.
			
